DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an interface unit comprising a tube shaped main body located between an exit of a DART ionization unit and an inlet of a MS unit, and a first opening on one side surface of the main body, the first opening being configured to receive into the main body an analyte ablated from a sample, and a second opening configured to receive therethrough a laser beam emitted from a laser unit, the second opening being located at a point in another side of the main body opposite to the first opening, the first opening being configured to receive therethrough the laser beam irradiated to the sample, wherein the interface unit is configured to be used in a laser ablation DART-MS system and the main body is configured to receive and transfer to the mass spectrometry unit a helium beam emitted from the DART ionization unit and the analyte ablated from the sample.
In the prior art, Kinoshita (US 20160343559) and Hieftje (US 20090272893 A1) teach a tube-shaped interface between a DART ionization unit and a mass spectrometry inlet, having a first opening on a side surface, but does not teach a second opening configured to receive a laser beam therethrough a laser beam emitted from a laser unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881